Case 8:20-cv-00277-PSG-MRW Document 22 Filed 01/08/21 Page 1 of 1 Page ID #:3299



 1
 2
 3
 4
 5
 6
 7
 8
 9             IN THE UNITED STATES DISTRICT COURT
10          FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                           Case No. SA CV 20-277 PSG (MRW)
13   JOSE LUIS AGUILERA,
14                    Petitioner,
                                           JUDGMENT
15               v.
16   J. PICKETT, Warden,
17                    Respondent.
18
19
20        Pursuant to the Order Accepting Findings and Recommendations of
21   the United States Magistrate Judge,
22        IT IS ADJUDGED that the petition is denied and this action is
23   dismissed with prejudice.
24
25
             1/8/21
26   DATE: _________________           _________________________________
                                       HON. PHILIP S. GUTIERREZ
27                                     CHIEF U.S. DISTRICT JUDGE
28
